      Case 4:18-cv-00367-MW-CAS Document 26 Filed 10/30/18 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

 LORINE GAINES, as Personal                 Civil Division
 Representative of the Estate and Mother of
 VINCENT GAINES,                            Case No. 4:18-cv-00367-MW-CAS

       Plaintiff,
                        v.

 JULIE JONES, in her official and
 individual capacities; KEVIN D.
 JORDAN, individually; and CORIZON
 HEALTH, INC.
       Defendants.

                JOINT MOTION FOR TRANSFER OF VENUE
      Plaintiff LORINE GAINES, as Personal Representative of the Estate and

Mother of Vincent Gaines and Defendants JULIE JONES, KEVIN D. JORDAN,

and CORIZON HEALTH, INC. (the “Parties”) file this Joint Motion for Transfer of

Venue pursuant to 28 U.S.C. §1404(a), and in support thereof state as follows:

      1.     On August 1, 2018, Plaintiff filed the instant action in the Northern

District of Florida.

      2.     On October 2, 2018, Defendant Corizon filed its Motion to Dismiss the

Plaintiff’s Complaint.

      3.     On October 19, 2018, Plaintiff filed her First Amended Complaint


                                         1
      Case 4:18-cv-00367-MW-CAS Document 26 Filed 10/30/18 Page 2 of 3



pursuant to Fed. R. Civ. P. 15(a)(1)(B).

      4.     28 U.S.C. § 1404(a) states: “For the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any division to

which all parties have consented.”

      5.     Without prejudice to Plaintiff’s filing of this action in the Northern

District, all Parties have consented to the transfer of venue to the Middle District of

Florida for the convenience of the parties and witnesses, as the events described in

the operative complaint occurred within that District.

      6.     This Motion is filed in good faith, is not intended to delay the progress

of this matter, and will not result in prejudice, as it is jointly submitted.

      7.     WHEREFORE, the Parties respectfully request that this Court grant

their Joint Motion for Transfer of Venue and, pursuant to 28 U.S.C. § 1404(a), enter

an Order transferring this case from the Northern District to the Middle District of

Florida.

Dated: October 30, 2018




                                            2
     Case 4:18-cv-00367-MW-CAS Document 26 Filed 10/30/18 Page 3 of 3



Respectfully submitted,


/s/ Masimba Mutamba               /s/ J. Steven Carter
Masimba Mutamba                   J. Steven Carter
Florida Bar No.: 102772           Florida Bar No. 896152
mmutamba@hrdc-law.org             scarter@henryblaw.com
Sabarish Neelakanta               Miriam R. Coles
Florida Bar No.: 26623            Florida Bar No. 58402
sneelakanta@hrdc-law.org          mcoles@henryblaw.com
Daniel Marshall                   HENRY BUCHANAN, P.A.
Florida Bar No.: 617210           Post Office Drawer 14079
dmarshall@hrdc-law.org            Tallahassee, Florida 32317-4079
HUMAN RIGHTS DEFENSE              Tel.: (850) 222-2920
CENTER                            Fax: (850) 224-0034
P.O. Box 1151                     Attorney for Defendants Jones and
Lake Worth, FL 33460              Jordan
Tel.: (561) 360-2523
Fax: (866) 735-7136               /s/ Gregg A. Toomey
                                  Gregg A. Toomey, Esq.
/s/ Edwin Ferguson                Florida Bar. No.: 159689
Edwin Ferguson                    The Toomey Law Firm LLC
Florida Bar. No.: 15216           1625 Hendry Street, Suite 203
eferguson@thefergusonfirm.net     Ft. Myers, FL 33901
THE FERGUSON FIRM, PLLC           Tel.: (239) 337-1630
41 West 27th Street               Fax: (239) 337-0307
Riviera Beach, Florida 33404      gat@thetoomeylawfirm.co
Tel.: (561) 840-1846              hms@thetoomeylawfirm.com
Fax: (561) 840-1642               Attorney for Defendant Corizon
Attorneys for Plaintiff




                                    3
